--------------------------------------------------------------------------------

Exhibit 10.31


This Separation Agreement and General Release (the “Agreement”) confirms the
following understandings and agreements between NFE Management LLC (together
with its affiliates, “NFE” or the “Company”) and Michael J. Utsler (hereinafter
referred to as “you” or “your”) regarding your separation of employment with the
Company.


1.            (a)          Your employment with the Company terminated on
November 12, 2019 (the “Termination Date”).  You will be paid your base salary
through the Termination Date.


(b)          Your health care benefits will terminate on November 30, 2019.
Thereafter and subject to Section 2(b), you will be provided an opportunity to
continue health coverage for yourself and qualifying dependents under the
Company’s group health plan in accordance with the Consolidated Omnibus Budget
Reconciliation Act (“COBRA”).  Specific information on COBRA, including its rate
structure, will be forwarded to you separately.  Your coverage and cost levels
are subject to adjustment in accordance with the terms of the documents
governing the program.


(c)          Except as otherwise specifically set forth in this Agreement, after
the Termination Date you shall no longer be entitled to any further compensation
or any monies from the Company or any of its affiliates or to receive any of the
benefits made available to you during your employment at the Company including
but not limited to any bonus payment.


(d)         You represent that, to the best of your knowledge, you have (i)
fully complied with all Company policies and procedures (and all prior versions
of such in effect during your employment) (the “Policies”) and (ii) not
breached, or caused the Company to breach, any applicable law, rule, regulation,
covenant or agreement in connection with Company business in any jurisdiction
during the course of your employment.  You further represent that you are not
aware of any breach of any Policies, or any laws, rules, regulations, covenants
or agreements applicable to the Company by any Company employee or entity and
that you have previously reported any known or suspected breaches, in writing,
to the Company’s General Counsel.


2.          Following the Effective Date (as defined in Section 19 below), and
contingent upon your (i) complying with this Agreement; and (ii) executing and
not revoking this Agreement pursuant to Section 19 below, the Company agrees to
the following:


(a)          As consideration for entering into this Agreement, the Company
agrees to provide you with two special payments totaling $600,000 as follows: 
(i) a special payment in the amount of $300,000, less applicable deductions and
withholdings, to be paid within thirty (30) days following the Effective Date of
this Agreement, and (ii) a special payment in the amount of $300,000, less
applicable deductions and withholdings,  to be paid on or before May 12, 2020.
You acknowledge and agree that you have no contractual entitlement to such
payment, other than pursuant to this Agreement.


(b)          In the event you timely elect to continue the group health plan
coverage that you had in effect on the day prior to the Termination Date
pursuant to COBRA, the Company will pay for a portion of your COBRA costs so
that your cost is the same as other Company employees with the same coverage
until the earlier of (i) February 29, 2020 and (ii) the date you become eligible
for coverage under another employer’s group health plan.  Thereafter, and for
the balance of the applicable COBRA coverage period, you may continue COBRA at
your sole expense.  You will be responsible for paying your share of COBRA
directly to the Company’s COBRA administrator. Specific information on COBRA,
including its rate structure, will be forwarded to you separately. You
acknowledge and agree that: (i) you will not be eligible to receive the benefits
described in this Section 2(b) unless you execute without revoking, this
Agreement; and (ii) this is a benefit to which you are not entitled absent this
Agreement.


(c)          The Company hereby acknowledges that following the Termination
Date, you will not be bound by the non-competition and non-solicitation
provisions of the Protective Covenants section of your offer letter with NFE
Management LLC dated August 30, 2018 (the “Offer Letter”), relating to
obligations following the Termination Date. You acknowledge and agree that you
remain bound by all other restrictions set forth in the Offer Letter including
those in the Protective Covenants section thereof and your Confidentiality and
Proprietary Rights Agreement dated September 25, 2018 (the “Confidentiality
Agreement”).



--------------------------------------------------------------------------------

3.           (a)          As used in this Agreement, the term “claims” shall
include all claims, covenants, warranties, promises, undertakings, actions,
suits, causes of action, obligations, debts, attorneys’ fees, accounts,
judgments, losses and liabilities of whatsoever kind or nature, in law, equity
or otherwise.


(b)          For and in consideration of the payments and other benefits
described in Section 2 above, and other good and valuable consideration, you,
for and on behalf of yourself and your heirs, administrators, executors, and
assigns, do fully and forever release, remise and discharge (“release”) the
Company, its direct and indirect parents, subsidiaries and affiliates, together
with its and their respective officers, directors, partners, shareholders,
attorneys, employees and agents (collectively, the “Group”), from any and all
claims which you had, may have had, or now have against the Company and the
Group through the Effective Date of this Agreement, for or by reason of any
matter, cause or thing whatsoever, whether known or unknown, including any claim
arising out of or attributable to your employment or the termination of your
employment with the Company, including but not limited to claims of breach of
contract, wrongful termination, unjust dismissal, defamation, retaliation, libel
or slander, or under any federal, state or local law dealing with discrimination
based on age, race, sex, national origin, religion, disability,  sexual
preference or any other characteristic protected by applicable law. This release
of claims includes, but is not limited to, all claims arising under the Age
Discrimination in Employment Act, Title VII of the Civil Rights Act, the
Americans with Disabilities Act, the Civil Rights Act of 1991, the Family and
Medical Leave Act, the Equal Pay Act, the Worker Adjustment and Retraining
Notification Act, the New York Human Rights Law, the New York Labor Code, the
New York Worker Adjustment and Retraining Notification Act, the New York City
Administrative Code, the New York Labor Law, the Florida Civil Rights Act (Fla.
Stat. §760.01, et seq.), the Florida and Federal Constitutions, the Florida AIDS
Act (Fla. Stat. §760.50, et seq.), the Florida Whistleblower Act (Fla. Stat.
§448.01, et seq.), Florida Worker’s Compensation Retaliation Statute (Fla. Stat.
§440.205), the Florida Minimum Wage Act (Fla. Stat. § 448.110); Florida’s wage
payment and wage discrimination laws (including, without limitation, Fla. Stat.
§§ 448.07, 448.08, 448.110; the Florida Equal Pay Law, Fla. Stat. §725.07), and
all other federal, state and local labor and anti-discrimination laws, the
common law and any other purported restriction on an employer’s right to
terminate the employment of employees.  Notwithstanding the foregoing, the
release in this Agreement does not extend to those rights that cannot be waived
as a matter of law.


(c)          You specifically release all claims under the Age Discrimination in
Employment Act (the “ADEA”) relating to your employment and its termination.


(d)          You represent that you have not filed or permitted to be filed any
legal action, charge or complaint, in any forum whatsoever, against any member
of the Group, individually or collectively,  and you covenant and agree that you
will not file or permit to be filed any lawsuits at any time hereafter with
respect to the subject matter of this Agreement and claims released pursuant to
this Agreement (including, without limitation, any claims relating to the
termination of your employment), except as may be necessary to enforce this
Agreement or to seek a determination of the validity of the waiver of your
rights under the ADEA.  Nothing in this Agreement shall be construed to prohibit
you from filing a charge with or participating in any investigation or
proceeding conducted by the Equal Employment Opportunity Commission or a
comparable state or local agency.  Notwithstanding the foregoing, you agree to
waive your right to recover monetary damages in any charge, complaint, or
lawsuit filed by you or by anyone else on your behalf.  Except as otherwise
provided in this paragraph, you will not voluntarily participate in any judicial
proceeding of any nature or description against any member of the Group that in
any way involves the allegations and facts that you could have raised against
any member of the Group. You further agree that you will not encourage or
voluntarily cooperate with current or former employees of the Group or any other
potential plaintiff, to commence any legal action or make any claim against any
of the Group in respect of such person’s employment or termination of employment
with or by the Group or otherwise.


4.          You are specifically agreeing to the terms of this Agreement,
including, without limitation, the release and related matters set forth in
Section 3 because the Company has agreed to pay you money and provide other
benefits to which you were not otherwise entitled under the Company’s policies
and has provided such other good and valuable consideration as specified
herein.  The Company has agreed to provide this money and other benefits because
of your agreement to accept it in full settlement of all possible claims you
might have or ever had and because of your execution of this Agreement.



--------------------------------------------------------------------------------

5.           Upon termination of your employment, you agree to immediately
return to the Company all Company property (including without limitation any
physical or personal property belonging to the Company that you received,
prepared, used, helped prepare, or otherwise had access to in connection with
your employment with the Company).


6.          You agree that in the course of your employment with the Company you
have had access to and acquired Confidential Information.  The term
“Confidential Information” as used in this Agreement means (a) confidential
information of the Company, including, without limitation, information received
from third parties under confidential conditions, and (b) other technical,
business or financial information or trade secrets or proprietary information
(including, but not limited to, account records, confidential plans for the
creation or disposition of products, product development plans, marketing
strategies and financial data and plans), the use or disclosure of which would
be contrary to the interests of the Company, its affiliates or related
companies, or the Group.  You understand and agree that such Confidential
Information has been disclosed to you in confidence and for use only on behalf
of the Company.  You understand and agree that (i) you will not make use of
Confidential Information on your own behalf, or on behalf of any third party and
(ii) you will keep such Confidential Information confidential at all times after
your employment with the Company, unless disclosure is required under compulsion
of law.  In the event you are required by compulsion of law to disclose
Confidential Information, you shall promptly notify the General Counsel of the
Company, following receipt of any order or other legal process requiring you to
divulge Confidential Information, of such receipt and of the content of any
testimony or information to be provided, and you shall (x) permit the Company a
reasonable period of time to seek an appropriate protective order; (y) cooperate
with the Company if it seeks a protective order or similar treatment; and (z) if
applicable, not disclose any more information than is otherwise required.  In
addition, you remain bound by any confidentiality agreements between you and the
Company or any of its affiliates, including, for the avoidance of doubt, the
Confidentiality and Proprietary Rights Agreement you signed with the Company.


7.           Nothing in this Agreement shall be construed to (i) prohibit you
from lawfully making reports to, communicating with, or filing a charge or
complaint with any government agency or law enforcement entity regarding
possible violations of federal law or regulation in accordance with the
provisions and rules promulgated under Section 21F of the Securities and
Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley Act of 2002, or of any
other express whistleblower protection provisions of state or federal law or
regulation; (ii) require notification or prior approval by the Company of any
reporting, communicating, or filing described in clause (i) hereof; or (iii)
limit your right to receive an award for any reporting, providing any
information, or filing described in clause (i) hereof.  Furthermore, nothing in
this Agreement prohibits you from disclosing a trade secret or other
Confidential Information, provided that such disclosure is: (x) (1) made in
confidence to a Federal, State, or local government official, either directly or
indirectly, or to an attorney; and (2) solely for the purpose of reporting or
investigating a suspected violation of law; or (y) made in a complaint or other
document filed in a lawsuit or other proceeding, provided that such filing is
made under seal.  Additionally, nothing in this Agreement prohibits you from
disclosing a trade secret or other Confidential Information to your attorney in
connection with the filing of a retaliation lawsuit for reporting a suspected
violation of law, or from using a trade secret or other Confidential Information
in such a lawsuit provided that you (A) file any document containing the trade
secret or other Confidential Information under seal; and (B) do not disclose the
trade secret or other Confidential Information, except pursuant to court order.


8.           You shall cooperate fully with the Company and shall make yourself
reasonably available to the Company to respond to requests by the Company
concerning matters including, but not limited to, business items with which you
had direct involvement in or knowledge of and any litigation, arbitration,
regulatory proceeding or other similar process involving facts or events
relating to the Company that may be within your knowledge.


9.           You acknowledge that you have read this Agreement in its entirety,
fully understand its meaning and are executing this Agreement voluntarily and of
your own free will with full knowledge of its significance.


10.         You agree to maintain the confidentiality of this Agreement, and to
refrain from disclosing or making reference to its terms, except (i) as required
by law; or (ii) with your accountant or attorney for the sole purposes of
obtaining, respectively, financial or legal advice; or (iii) with your immediate
family members (the parties in clauses (ii) and (iii), “Permissible Parties”);
provided that the Permissible Parties agree to keep the terms and existence of
this Agreement confidential.  You acknowledge and agree that any disclosure of
any information by you or the Permissible Parties contrary to the provisions of
this Agreement shall be a breach of this Agreement.



--------------------------------------------------------------------------------

11.          You agree that you shall not make, or cause to be made, any
statement or communicate any information (whether oral or written) that
disparages or reflects negatively on the Company or any member of the Group. 
Notwithstanding the foregoing, nothing in this Agreement shall prevent you from
disclosing truthful information to the extent requested or required by a court
of competent jurisdiction or government agency or as required under applicable
laws or regulations.


12.         As a further condition of this Agreement, you acknowledge that you
have no legal entitlement to reemployment with the Company and its affiliates,
and you waive and release any right to be considered for employment or
reemployment with the Company and its affiliates, and/or the Company and its
affiliates from any liability for any failure or refusal to hire you or engage
you to perform services.


13.          The Company shall be entitled to have the provisions of this
Agreement specifically enforced through injunctive relief, without having to
prove the adequacy of the available remedies at law, and without being required
to post bond or security, it being acknowledged and agreed that such breach will
cause irreparable injury to the Company and that money damages will not provide
an adequate remedy to the Company. Moreover, you understand and agree that if
you breach any provisions of this Agreement, in addition to any other legal or
equitable remedy the Company may have, the Company shall be entitled to not make
any payments to you under Section 2,  and recover any payments made to you or on
your behalf under Section 2 and you shall reimburse the Company for all its
reasonable attorneys’ fees and costs incurred by it arising out of any such
breach.  The remedies set forth in this Section 13 shall not apply to any
challenge to the validity of the waiver and release of your rights under the
ADEA.  In the event you challenge the validity of the waiver and release of your
rights under the ADEA, then the Company’s right to attorneys’ fees and costs
shall be governed by the provisions of the ADEA.  Any such action permitted to
the Company by the foregoing, however, shall not affect or impair any of your
obligations under this Agreement, including without limitation, the release of
claims in Section 3 hereof.


14.         In the event that any one or more of the provisions of this
Agreement is held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions will not in any way be
affected or impaired thereby; provided, however, that if any court or arbitrator
finds that the release of claims set forth herein is unlawful or unenforceable,
or was not entered into knowingly and voluntarily, you agree at the Company’s
option, either to return the consideration provided for herein or to execute a
release in a form satisfactory to the Company that is lawful and enforceable.
Moreover, if any one or more of the provisions contained in this Agreement is
held to be excessively broad as to duration, scope, activity or subject, such
provisions will be construed by limiting and reducing them so as to be
enforceable to the maximum extent compatible with applicable law.


15.          Nothing herein shall be deemed to constitute an admission of
wrongdoing by the Company or any member of the Group.  Neither this Agreement
nor any of its terms shall be used as an admission or introduced as evidence as
to any issue of law or fact in any proceeding, suit or action, other than an
action to enforce this Agreement.


16.          This Agreement may be executed in two (2) or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Fax and PDF copies of such executed
counterparts may be used in lieu of the originals for any purpose.


17.         (a)          The parties agree that, subject to Section 17(b) below
and to the fullest extent permitted by law, any dispute, controversy or claim
arising out of, relating to, or in connection with this Agreement shall be
submitted to arbitration before a single arbitrator in Miami, Florida in
accordance with the Employment Arbitration Rules & Procedures of Judicial
Arbitration and Mediation Services, Inc. (JAMS).  The determination of the
arbitrator shall be conclusive and binding on the Company (or its affiliates,
where applicable) and you, and judgment may be entered on the arbitrator’s award
in any court having jurisdiction.  The arbitrator shall apply New York law to
the merits of any dispute or claims, without reference to the rules of conflicts
of law applicable therein.  You understand that by signing this Agreement, you
agree to submit any claims arising out of, relating to, or in connection with
this Agreement, or the interpretation, validity, construction, performance, or
breach thereof, or your employment or the termination thereof, to binding
arbitration, and that this arbitration provision constitutes a waiver of your
right to a jury trial and relates to the resolution of all disputes relating to
all aspects of the employer/employee relationship to the fullest extent
permitted by law, including but not limited to the following:

--------------------------------------------------------------------------------

(i)          Any and all claims for wrongful discharge of employment; breach of
contract, both express and implied; breach of the covenant of good faith and
fair dealing, both express and implied; negligent or intentional infliction of
emotional distress; negligent or intentional misrepresentation; negligent or
intentional interference with contract or prospective economic advantage; and
defamation;


(ii)          Any and all claims for violation of any federal, state or
municipal statute, including, without limitation, the Age Discrimination in
Employment Act of 1967, Title VII of the Civil Rights Act of 1964, as amended,
the Civil Rights Act of 1991, the Equal Pay Act, the Employee Retirement Income
Security Act of 1974, as amended, the Americans with Disabilities Act of 1990,
the Family Medical Leave Act of 1993, the Fair Labor Standards Act; and


(iii)         Any and all claims arising out of any other federal, state or
local laws or regulations relating to employment or employment discrimination,
including but not limited to, any claim challenging the validity of the waiver
of claims contained herein.


(b)          This Agreement does not constitute an agreement to arbitrate claims
on a collective or class basis.  It is expressly agreed that, to the fullest
extent permitted by law, no arbitrator shall have the authority to consider
class or collective claims in connection with any claims, to order consolidation
or to join different claimants or grant relief other than on an individual basis
to the individual claimant involved.  You waive any right to assert any claim on
a class or collective basis in any forum. Any issue concerning arbitrability of
a particular issue or claim pursuant to this Agreement, and any issue concerning
the validity or enforceability of the collective and class action waiver
contained in this Agreement shall be decided by a court of a competent
jurisdiction, and no arbitrator shall have any authority to consider or decide
any issue concerning arbitrability of a particular issue or claim pursuant to
this Agreement, concerning the validity or enforceability of the collective and
class action waiver.


(c)          Notwithstanding the foregoing, nothing herein shall preclude either
party from seeking temporary or preliminary injunctive relief.  The parties
agree to submit to the exclusive jurisdiction of the United States District
Court of the Southern District of New York, or if that court lacks jurisdiction,
in a state court located within the geographical boundaries thereof.


18.          The terms of this Agreement and all rights and obligations of the
parties thereto, including its enforcement, shall be interpreted and governed by
the laws of the State of New York, without regard to principles of conflicts of
law.


19.         You understand that you have been given twenty-one (21) days from
the original date of presentment of this Agreement (set forth below) to consider
whether or not to execute this Agreement, although you may elect to sign it
sooner. You agree that any modification to this Agreement, material or
otherwise, does not restart, extend or affect in any way the original twenty-one
(21) day consideration period. You shall have a period of seven (7) days after
the day on which you sign this Agreement to revoke your consent thereto, which
revocation must be in writing delivered to the Company, to the attention of Mark
Wiley in the Company’s Human Resources department, and this Agreement shall not
become effective until the eighth day following your execution of it (the
“Effective Date”).  You understand that if you revoke your consent within such
seven (7) day period, all of the Company’s obligations to you under this
Agreement will immediately cease, and the Company will not be required to make
the payments or provide the benefits to you set forth herein pursuant to the
terms hereof.  You are advised to have this Agreement reviewed by legal counsel
of your choice.
 
20.          The terms contained in this Agreement constitute the entire
agreement between the parties with respect to the subject matter hereof and
supersede all prior negotiations, representations or agreements relating
thereto, whether written or oral, with the exception of any agreements or
provisions in agreements concerning confidentiality, trade secrets, restrictive
covenants, or any nonsolicitation or nonservicing agreements, all of which
agreements shall remain in full force and effect except as explicitly stated in
Section 2(c) of this Agreement, and are hereby confirmed and ratified.  In
further consideration of this Agreement and notwithstanding anything herein to
the contrary, except to the extent otherwise explicitly specified in Section
2(c) of this Agreement, you agree to abide by and hereby reaffirm any
confidentiality or restrictive covenant obligations contained in any agreements
you may have entered into or otherwise are bound by with the Company, the terms
of which are hereby incorporated by reference.  You represent that in executing
this Agreement, you have not relied upon any representation or statement not set
forth herein.  No amendment or modification of this Agreement shall be valid or
binding upon the parties unless in writing and signed by both parties.



--------------------------------------------------------------------------------

21.          The language used in this Agreement will be deemed to be language
chosen by the parties to express their mutual intent, and no rule of law or
contract interpretation that provides that in the case of ambiguity or
uncertainty a provision should be construed against the draftsmen will be
applied against any party.  The provisions of this Agreement shall be construed
according to their fair meaning and neither for nor against any party
irrespective of which party did cause such provisions to be drafted.


22.         The Company shall be entitled to withhold from any amounts to be
paid to you hereunder any federal, state, or local withholding or other taxes or
amounts, which it is from time to time required to withhold, and any lawful
deductions authorized by you.  The Company shall have no liability whatsoever
for your personal tax consequences arising out of this Agreement or any payments
or arrangements contemplated hereunder.


Dated November 25, 2019





NFE MANAGEMENT LLC




/s/ Cameron MacDougall




By:
Cameron MacDougall






Date:
November 25, 2019




AGREED TO AND ACCEPTED BY:


/s/ Michael J. Utlser

Michael J. Utsler



Date:
November 25, 2019







--------------------------------------------------------------------------------